Citation Nr: 1241916	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  08-22 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for bulging discs with herniated nucleus pulposus of the lumbar spine, currently evaluated as 20 percent disabling.

2.  Entitlement to a rating in excess of 10 percent for osteoarthritis of the right knee, prior to March 4, 2009.

3.  Entitlement to a rating in excess of 10 percent for osteochondroma of the right knee, prior to March 4, 2009.

4.  Entitlement to a rating in excess of 60 percent for right total knee arthroplasty, from May 1, 2010.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to April 1978.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that confirmed and continued the evaluations then in effect for the Veteran's service-connected right knee and low back disabilities.  

The Veteran underwent a right knee arthroplasty in March 2009.  By rating action dated May 2009, the RO discontinued the evaluations assigned for the Veteran's service-connected osteoarthritis and osteochondroma of the right knee, effective March 3, 2009.  A 30 percent rating was assigned for right total knee arthroplasty, effective March 4, 2009.  When this case was previously before the Board in June 2010, it was remanded for additional development of the record.  As the requested actions have been accomplished, the case is again before the Board for appellate consideration.  

Based on the receipt of additional evidence, the RO, by rating decision dated November 2011, assigned a 60 percent evaluation for right total knee arthroplasty, effective May 1, 2010.  The Board notes a schedular 100 percent rating for the right knee arthroplasty was in effec from March 4, 2009, through April 30, 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran submitted a power of attorney form in April 2012, designating the Virginia Department of Veterans Services to be his representative.  This organization has not had the opportunity to review the claims folder and submit argument to the Board.

The Board regrets any additional delay resulting from this determination.

Accordingly, the case is REMANDED for the following action:

Send the claims folder to the Virginia Department of Veterans Service in order to provide that organization the opportunity to submit argument on the Veteran's behalf.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


